IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            April 1, 2008
                                     No. 07-10738
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

v.

RUBEN OLVERA CONTRERAS, SR.,

                                                  Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 6:98-CR-64-1




Before SMITH, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*


       Ruben Contreras, federal prisoner # 80905-079, appeals the denial of his



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-10738

motion for production of grand jury transcripts and Brady1/Jencks materials.
He argues that he advised the district court that he would pay the costs and fees
of production.
      The denial of a motion for disclosure of grand jury transcripts under FED.
R. CRIM. P. 6(e) is reviewed for abuse of discretion. United States v. Miramontez,
995 F.2d 56, 59 (5th Cir. 1993). “The proper functioning of the grand jury sys-
tem depends upon the secrecy of the grand jury proceedings.” Id. Therefore, the
party seeking disclosure must show a “particularized need” for “the materials
that outweighs the policy of secrecy.” Id. (citation omitted).
      Contreras has not pointed out, on appeal, any particularized need for the
materials. Further, by pleading guilty, he waived all nonjurisdictional defects
occurring during the grand jury proceedings. Id. at 60. The district court did
not abuse its discretion in denying the motion.
      Regarding Contreras’s request for Jencks Act material, the government is
required to provide reports and statements in its possession relating to events
and activities referred to by government witnesses at trial Goldberg v. United
States, 425 U.S. 94, 104 (1976). Because Contreras pleaded guilty and did not
go to trial, the production of Jencks materials is no longer relevant.
      A defendant entering a guilty plea cannot rely on Brady materials in seek-
ing postconviction relief, because his right to a fair trial is not implicated. See
Orman v. Cain, 228 F.3d 616, 617 (5th Cir. 2000). Further, Contreras has not
indicated what materials were not disclosed to him. Therefore, it cannot be de-
termined whether the materials were exculpatory or material to the determina-
tion of his guilt or the sentence imposed. Brady, 373 U.S. at 87.
      Contreras has provided no justification for the production of any of the ma-
terials he is requesting. The denial of the motions for production is AFFIRMED.




      1
          Brady v. Maryland, 373 U.S. 83, 86 (1963).

                                        2